Citation Nr: 1815270	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-16 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to increased ratings in excess of 20 percent prior to June 14, 2013, in excess of 40 percent from June 14, 2013 to January 14, 2014, and in excess of 20 percent from January 15, 2014, for type II diabetes mellitus with erectile dysfunction.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD and type II diabetes mellitus.


REPRESENTATION

Appellant represented by: New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from September 2011 and January 2014 rating decisions.

In the September 2011 rating decision, the RO, inter alia, granted the Veteran's claim for service connection for PTSD and assigned an initial rating of 30 percent, effective March 11, 2011 (the date of the filing of the claim for service connection for PTSD).  In October 2011, the Veteran filed a notice of disagreement (NOD) with the initial rating assigned for PTSD.  In an April 2013 rating decision, the RO awarded a higher, 50 percent rating, effective March 11, 2011, for the Veteran's service-connected PTSD.  However, inasmuch as a higher rating for PTSD was available, and the Veteran was presumed to seek the maximum available benefit for the disability, this claim for a higher initial rating remained viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  A statement of the case (SOC) was issued in April 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2013.

In the January 2014 rating decision, the RO denied the Veteran's claim for service connection for sleep apnea and partially granted the Veteran's claim for an increased rating for his service-connected type II diabetes mellitus-continuing a 20 percent rating prior to June 14, 2013 (the date of receipt of private medical evidence), but assigning a 40 percent rating from June 14, 2013 to January 14, 2014, and then continuing a 20 percent rating from January 15, 2014 (the date of VA examination).  In March 2014, the Veteran filed a NOD with this denial as well as with these continued and assigned ratings.  An SOC was issued in September 2015, and the Veteran filed a substantive appeal (via a VA Form 9) in October 2015.

In April 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During that hearing, the Veteran indicated his desire to withdraw from appeal the claim for service connection for sleep apnea.

In June 2016, the Board formally dismissed the claim for service connection for sleep apnea, and remanded the remaining claims for higher ratings for PTSD and type II diabetes mellitus to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After taking further action, the AOJ continued to deny the remaining claims on appeal (as reflected in an October 2017 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration.

As regards characterization of the higher rating claims matters on appeal, as the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized that claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Also, the Board has characterized the claim for type II diabetes mellitus to reflect the staged ratings assigned.  Id;  AB, supra.  

Moreover, in Rice v. Shinseki, 22 Vet. App. 447, 543-54 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a TDIU is considered a component of a higher rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In February 2018, the Veteran submitted an application for increased compensation based on unemployability (VA Form 21-5940), in which he asserted that his service-connected PTSD and diabetes prevented him from securing or following any substantially gainful occupation, and that he became too disabled to work since February 2012.  Accordingly, the Board finds that the matter of entitlement to a TDIU due to service-connected PTSD and type II diabetes mellitus has been raised in the context of the Veteran's claims for higher ratings for PTSD and type II diabetes mellitus; and the Board has therefore expanded the appeal to include a claim for a TDIU due to these service-connected disabilities (as reflected on the title page).

As for the matter of representation, the Veteran was previously represented by agent John P. Dorrity, as reflected in a March 2013 VA Form 21-22a (Appointment of Individual as Claimant's Representative).  However, in February 2018, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) naming New Jersey Department of Military and Veterans' Affairs as his representative.  The Board recognizes the change in representation.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the remaining claims on appeal are again being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.  

Specifically, the record reflects that there are potentially pertinent private treatment records outstanding; and that the AOJ should initially adjudicate, and the appellant should be given an opportunity to submit additional evidence pertaining to, the matter of the Veteran's entitlement to a TDIU due to the disabilities for which higher ratings are being sought.

Regarding the claim for a TDIU, as explained above, the Board finds that the matter of entitlement to a TDIU due to PTSD and type II diabetes mellitus has been raised in the context of the claims for higher ratings currently on appeal.  See Rice, 22 Vet. App. at 543-54.  However, as the AOJ has not specifically adjudicated this matter, after accomplishing the additional actions noted below, the AOJ must address this matter, in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Regarding the claims for higher ratings for PTSD and type II diabetes mellitus, in the application for increased compensation based on unemployability submitted in February 2018, the Veteran indicated that he had been under a doctor's care and/or hospitalized in October 2016 for his PTSD and type II diabetes mellitus.  In this regard, he provided the names and addresses of Dr. F.R. and St. Barnabas Medical Center.  While records from Dr. F.R. dated through April 2016 appear in the claims file, records from April 2016 forward, especially from October 2016, do not appear in the claims file.  Also, no records from St. Barnabas Medical Center appear in the claims file.  As the Veteran has identified potentially pertinent outstanding treatment records, the AOJ must undertake appropriate action to obtain these records, to include specifically requesting that the Veteran provide, or provide appropriate authorization to obtain records from Dr. F.R. dated from April 2016 forward and from St. Barnabas Medical Center.

Therefore, to ensure that all due process requirements are met, and that the record is complete, on remand, rhe AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical and employment records-to particularly include from the source identified above..

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include further examination and testing, if appropriate) prior to adjudicating the claims on appeal.  The AOJ's adjudication of each PTSD and type II diabetes mellitus claim should include consideration of whether any, or any further staged rating of the disability is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical and employment records, to particularly include records from Dr. R.F dated from April 2016 forward and from St. Barnabas Medical Center, as referenced above. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include further examination and testing, if appropriate), adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication of the claims) and legal authority (to include, with respect to each PTSD and type II diabetes mellitus rating claim, consideration of whether any, or any further, staged rating of the disability is appropriate).

5.  If any full benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

